DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Office Action filed February 9, 2022 is acknowledged.
Claims 1, 4-10 and 12 were pending. Claims 1, 5, 7-8 and 10, and new claim 13, are being examined on the merits. Claims 4, 6, 9 and 12 are canceled. 

Response to Arguments
Applicant’s arguments filed February 9, 2022 have been fully considered. 

The following objections and rejections are withdrawn in view of Applicant’s arguments 
and amendments to the claims:

	Objection to claim 1
	Rejection of claims 1, 4-10 and 12 under 35 USC § 103 over Ismagilov in view of Intorasoot, Shin and Xiao



Rejection of claims 1, 4-10 and 12 under 35 USC § 112(b), indefiniteness
	The rejection of independent claim 1 for the LOD limitation, is withdrawn as the claim has been amended to remove the limitation. However, the LOD limitation now appears in new claim 13, and consequently, new claim 13 is rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation “a … (LOD) of the method is up to 10-14 CFU/[PCR]”. This limitation is unclear. Specifically, it is unclear which of the many methods encompassed by steps (a) through (f) of claim 1, from which claim 13 depends, would have the respective recited properties. In addition, neither the specification nor the prior art teaches how to determine what structural features of the method would produce these LOD values. Therefore, without testing the various embodiments of steps (a) through (f) of claim 1, one of ordinary skill in the art would not be able to determine the metes and bounds of the claim, and consequently, claim 13 is indefinite.
As noted below, claim 1 is allowed. Since claim 1 is not limited to any particular LOD, the Examiner suggests canceling claim 13, which is directed to narrower subject matter.

Allowable Subject Matter
The following claims are allowed: 1, 5, 7-8 and 10.
The closest prior art is Ismagilov1 (WO 2016/085632 A2), Intorasoot2 (Novel potential 
diagnostic test for Mycobacterium tuberculosis complex using combined immunomagnetic separation (IMS) and PCR-CTPP, J Appl Microbiol, 121(2): 528-538, 2016), Shin3 (Mycobacterium tuberculosis HBHA Protein Reacts Strongly with the Serum Immunoglobulin M of Tuberculosis Patients, Clin Vaccine Immunol, 13(8): 869-875, 2006) and Xiao4 (Development of a quantitative real-time PCR assay for viable Salmonella spp. without enrichment, Food Control, 57:185-189, 2015). The teachings of Ismagilov, Intorasoot, Shin and Xiao are discussed in, e.g., the Non-Final Office Action mailed November 9, 2021.
	Instant claim 1 has been amended to require that the method for detecting Mycobacterium tuberculosis H37Ra be performed on an integrated molecular diagnostic platform comprising certain components including a microfluidic chip, a photomultiplier tube, a laser, a temperature control module and an electromagnetic valve. Ismagilov, Intorasoot, Shin and Xiao do not teach, whether considered alone or in combination, such a device. A device comprising a combination the enumerated components is known in the art, e.g. in Lee (An integrated microfluidic system for rapid diagnosis of dengue virus infection, Biosensors and Bioelectronics, 25: 745-752, 2009). However, there does not appear to be any motivation to perform the method of Ismagilov plus Intorasoot, Shin and Xiao on the Lee device. Therefore, instant claim 1, and its dependent claims, are free of the art.


Conclusion
Claims 1, 5, 7-8, 10 and 13 are being examined. Claims 1, 5, 7-8 and 10 are allowed. Claim 13 is rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ismagilov was cited in the PTO-892 Notice of References Cited mailed September 15, 2020.
        2 Intorasoot was cited in the PTO-892 Notice of References Cited mailed September 15, 2020.
        3 Shin was cited in the PTO-892 Notice of References Cited mailed September 15, 2020.
        4 Xiao was cited in the PTO-892 Notice of References Cited mailed September 15, 2020.